Title: To Alexander Hamilton from William R. Putnam, 12 December 1803
From: Putnam, William R.
To: Hamilton, Alexander



Marietta [Ohio] Decemr 12th 1803
Dear Sir

your last inclosing thirty dollars has been receiv’d & your taxes paid—and your acct stands thus


1803
Viz Dr
to ballance of old account
$3.57




Oct 
to postage of a letter
.50





29
to taxes paid (see bill)
13.39





to commissions
 5.00






22.46




Cr
By cash per mail
30   





Ballance Cr
$7.54
for 1804.


I am Sir your Obedient Sert

Wm Rufus Putnum
The Hbl. A Hamilton Esqr

